Title: From James Madison to Albert Gallatin, 18 July 1806
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, July 18th. 1806.

I request you to be pleased to issue a warrant upon the appropriations for Barbary Intercourse for four thousand five hundred dollars, in favor of Louis Deblois, the holder of the two enclosed bills, the one drawn upon me by Tobias Lear, for two thousand five hundred dollars, in favor of John Wingate, on the 28th. March last, and the other by James Simpson, for two thousand dollars in favor of Wm. Kirkpatrick on the 22d. April last; the said Lear & Simpson to be respectively charged with the draft drawn by him.  I am &c.

James Madison

